Citation Nr: 1032593	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cervical strain, myositis and degenerative joint disease in the 
cervical area, from April 12, 2006.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for cervical strain, myositis and degenerative joint disease in 
the cervical area, prior to April 12, 2006.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to May 
1962, and from May to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The Veteran testified at a hearing before a decision review 
officer (DRO) in February 2006.  A transcript of the hearing is 
of record.

The issue of entitlement to a nonservice-connected pension 
being referred has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2008 Board decision, the appellant's claim for a 
rating in excess of 40 percent from April 12, 2006, for cervical 
strain, myositis and degenerative joint disease in the cervical 
area was denied, while an award of 30 percent prior to April 12, 
2006, was granted.  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2009 decision, the Court vacated 
the Board's decision and remanded the case for further 
proceedings consistent with the decision.  The Court found that 
VA erred by failing to obtain the Veteran's Social Security 
Administration (SSA) records.  Accordingly, the Court determined 
that a remand was necessary so that the Veteran's SSA records 
could be obtained.

As noted in the Introduction, the issue of entitlement to a 
nonservice-connected pension has been raised by the record.  In 
its October 2009 decision, the Court found that the proper 
procedure for the Veteran's believe that he reasonably raised 
claims for a nonservice-connected pension was to seek issuance of 
a final RO decision with proper notification of appellate rights.  
Therefore, that issue is referred to the RO for appropriate 
action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of any determinations regarding the 
Veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the appellant.  This 
request must include all medical records 
associated with the Continuing Disability 
reviews conducted by SSA since the award 
of benefits in 1994.  All attempts to 
obtain records should be documented in the 
claims folder.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if they 
cannot be located or no such records 
exist, the Veteran should be notified in 
writing.

2.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



